Exhibit 10.12

Restricted Stock Units

Senior Management Grant Agreement

CORE-MARK HOLDING COMPANY, INC.

                     , 200  

 

 

     

 

     

 

     

 

     

 

  Re:                    Grant of Management Restricted Stock Units

Dear                     :

Core-Mark Holding Company, Inc., a Delaware corporation (the “Company”), is
pleased to advise you that, pursuant to the Company’s 2007 Long-Term Incentive
Plan (the “Plan”), the Board has granted to you an award of
                      restricted stock units (the “Restricted Units”), effective
as of                      , 200   (the “Date of Grant”), subject to the terms
and conditions set forth in this letter agreement (the “Grant Agreement”). Any
capitalized terms used herein and not defined herein have the meanings set forth
in the Plan.

1.         Issuance of Restricted Units.  The Restricted Units shall be awarded
to you as of the Date of Grant. Each Restricted Unit shall be equivalent in
value to one share of Common Stock and shall entitle you to receive on the
Vesting Date (as defined herein), one share of Common Stock for each such
Restricted Unit then vested, unless you elect in a timely fashion to defer
delivery of the shares of Common Stock, in accordance with Section 6 below, that
would otherwise be due by virtue of the lapse or waiver of the vesting
requirements for such Restricted Units as set forth in Section 2 below.

2.         Vesting of Restricted Units.

(a)        One-third (1/3) of the Restricted Units shall become fully vested and
nonforfeitable on                      , 200   (the “First Vesting Date”). The
remaining two-thirds (2/3) of the Restricted Units shall vest in equal quarterly
installments at the end of each three-month period (March
31, June 30, September 30 and December 31) during the two years following the
First Vesting Date (each date on which one or more of such units vest
collectively with the First Vesting Date, a “Vesting Date”). Except as otherwise
provided in Section 2(b) below, in the event your employment with, or
performance of service for, the Company or any Subsidiary terminates prior to
all of your Restricted Units becoming fully vested and/or prior to the Vesting
Date with respect to any particular Restricted Unit, any unvested Restricted
Units will be forfeited and terminate automatically upon such date of
termination of employment.

(b)        Notwithstanding Section 2(a) above or any other provision hereof to
the contrary:



--------------------------------------------------------------------------------

(i)         in the event that you cease to be a director, officer or employee
of, or to perform other services for, the Company or any Subsidiary due to your
death, Disability or Retirement before the First Vesting Date is reached, the
Restricted Units shall thereupon vest on a pro-rata basis based on the ratio of
(A) the number of complete months beginning on Date of Grant and ending on the
date of your termination of employment to (B) thirty six (36);

(ii)        in the event that there is a Public Change in Control (as defined
herein) and within one year following such Public Change in Control, your
employment with the Company is terminated by the Company without Cause or you
resign from your employment with the Company for Good Reason, all of your
unvested Restricted Units shall become fully vested and nonforfeitable on the
date of such termination of employment or resignation; or

(iii)        in the event that there is a Non-Public Change in Control (as
defined herein), all of your unvested Restricted Units shall become fully vested
and nonforfeitable on the date of such Non-Public Change in Control.

For purposes of this Grant Agreement:

“Cause” means as defined in the Plan except that the words “that has caused
demonstrable and serious injury to the Company or a Subsidiary, monetary or
otherwise” shall be added to the end of clauses (iii), (iv) and (v) of such
definition.

“Good Reason” means the resignation of a Participant following the occurrence of
(i) a material reduction in the scope of the Participant’s authorities, duties
or responsibilities, (ii) a material reduction in the Participant’s salary and
benefits (other than benefits under programs that apply to all similarly
situated employees or employees of the Company in general) or (iii) a change in
the principal work location of Participant of more than 50 miles.

“Public Change in Control” means any Change in Control (as defined in the Plan)
if, upon the consummation of such Change in Control, the Shares available for
issuance under the Plan and the Awards issued thereunder (or other securities to
be issued in lieu of Shares as a result of such Change in Control) are publicly
traded on the Toronto Stock Exchange, a U.S. national securities exchange
(including the NASDAQ Stock Market), the OTC Bulletin Board or the OTC Pink
Sheets.

“Non-Public Change in Control” means a Change in Control, as defined in the
Plan, that is not a Public Change in Control as defined above.

3.        Dividend Equivalents. You shall have the right to receive accumulated
cash dividends and other distributions paid with respect to a corresponding
number of shares of Common Stock underlying each Restricted Unit on the date of
its full vesting and thereafter until the underlying shares are issued,
including after any such Restricted Units are converted into deferred stock
units.

4.        Rights as Stockholder. Except as provided in Section 3 above, you
shall not have voting or any other rights as a stockholder of the Company with
respect to the

 

2



--------------------------------------------------------------------------------

Restricted Units (or any deferred stock units as set forth in Section 6 below).
Upon the conversion of the Restricted Units into shares of Common Stock, you
shall obtain full voting and other rights as a stockholder of the Company.

5.          Stock Certificates.

(a)        On the date the Restricted Units become vested and nonforfeitable in
accordance with Section 2 above (the “Delivery Date”), you shall be entitled to
receive, upon payment by you to the Company of the aggregate par value of the
shares of Common Stock underlying each fully vested Restricted Unit, stock
certificates (the “Certificates”) evidencing the conversion of Restricted Units
into shares of Common Stock. The Certificates shall be issued to you as of the
Delivery Date and registered in your name. Certificates representing the
unrestricted shares of Common Stock will be delivered to you as soon as
practicable after the Delivery Date. If, however, you elect to defer payment of
the shares of Common Stock as provided in Section 6 below, the shares of Common
Stock shall be issued as set forth in the Deferral Election Agreement attached
hereto as Exhibit A entered into between the Company and you (the “Deferral
Election Agreement”).

6.        Deferral Election.  You may elect no later than                      ,
200  , with respect to those Restricted Units which vest after
                     , 200  , to defer delivery of the shares of Common Stock
that would otherwise be due by virtue of the lapse or waiver of the vesting
requirements set forth in Section 2 above by delivering the Deferral Election
Agreement. If such deferral election is made, the Restricted Units shall be
converted into deferred stock units, and the Committee shall, in its sole
discretion, establish the rules and procedures for such payment deferrals in
accordance with the Plan and the Deferral Election Agreement.

7.         Withholding of Taxes.

(a)        Participant Election.  Unless otherwise determined by the Committee,
you may elect to deliver shares of Common Stock (or have the Company withhold
shares of Common Stock deliverable upon vesting of the Restricted Units) to
satisfy, in whole or in part, the amount the Company is required to withhold for
taxes in connection with the award, deferral or settlement of the Restricted
Units or other securities pursuant to this Grant Agreement. Such election must
be made on or before the date the amount of tax to be withheld is determined.
Once made, the election shall be irrevocable. The fair market value of the
shares to be withheld or delivered will be the Fair Market Value as of the date
the amount of tax to be withheld is determined.

(b) Company Requirement.  The Company, to the extent permitted or required by
law, shall have the right to deduct from any payment of any kind (including
salary or bonus) otherwise due to you, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld in connection with the
award, deferral or settlement of the Restricted Units or other securities
pursuant to this Grant Agreement and/or may require you to otherwise make
adequate provision for payment to the Company of such taxes.

8.         Transferability of Restricted Unit.  You may transfer the Restricted
Units granted hereunder only in accordance with the terms of the Plan.

 

3



--------------------------------------------------------------------------------

9.         Conformity with Plan.  The Restricted Units are intended to conform
in all respects with, and are subject to all applicable provisions of, the Plan
(which is incorporated herein by reference). Inconsistencies between this Grant
Agreement and the Plan shall be resolved in accordance with the terms of the
Plan. By executing and returning the enclosed copy of this Grant Agreement, you
acknowledge your receipt of this Grant Agreement and the Plan and agree to be
bound by all of the terms of this Grant Agreement and the Plan.

10.         Rights of Participants.  Nothing in this Grant Agreement shall
interfere with or limit in any way the right of the Company to terminate your
employment or other performance of services at any time (with or without Cause),
nor confer upon you any right to continue in the employ or as a director or
officer of, or in the performance of other services for, the Company or a
Subsidiary for any period of time, or to continue your present (or any other)
rate of compensation or level of responsibility. Nothing in this Grant Agreement
shall confer upon you any right to be selected again as a Plan Participant, and
nothing in the Plan or this Grant Agreement shall provide for any adjustment to
the number of Restricted Units upon the occurrence of subsequent events except
as provided in the Plan.

11.         Amendment.  The terms of the Restricted Units may be amended from
time to time by the Committee in its discretion in any manner that it deems
appropriate; provided that, except as otherwise provided in Section 14, 15 and
16 of the Plan, no such amendment shall adversely affect in a material manner
any of your rights under this Grant Agreement without your written consent.

12.         Relation to Other Benefits.  Any economic or other benefit to you
under this Grant Agreement or the Plan shall not be taken into account in
determining any benefits to which you may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

13.         Successors and Assigns.  Except as otherwise expressly provided
herein, all covenants and agreements contained in this Grant Agreement by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and permitted assigns of the parties hereto whether so
expressed or not.

14.         Severability.  Whenever possible, each provision of this Grant
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Grant Agreement is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Grant Agreement.

15.         Counterparts.  This Grant Agreement may be executed simultaneously
in two or more counterparts, each of which shall constitute an original, but all
of which taken together shall constitute one and the same Grant Agreement.

16.         Descriptive Headings.  The descriptive headings of this Grant
Agreement are inserted for convenience only and do not constitute a part of this
Grant Agreement.

 

4



--------------------------------------------------------------------------------

17.         Governing Law.  THE VALIDITY, CONSTRUCTION, INTERPRETATION,
ADMINISTRATION AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND
RIGHTS RELATING TO THE PLAN AND TO THIS GRANT AGREEMENT, SHALL BE GOVERNED BY
THE SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.

18.         Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Grant Agreement shall
be in writing and shall be deemed to have been given when (i) delivered
personally, (ii) mailed by certified or registered mail, return receipt
requested and postage prepaid, (iii) sent by facsimile (with confirmation) or
(iv) sent by reputable overnight courier, to the recipient. Such notices,
demands and other communications shall be sent to you at the address specified
in this Grant Agreement and to the Company at 395 Oyster Point Blvd., Suite 415,
South San Francisco, CA 94080, Attn: Employee and Corporate Services, or to such
other address or to the attention of such other person as the recipient party
has specified by prior written notice to the sending party.

19.         Entire Agreement.  This Grant Agreement and the terms of the Plan
constitute the entire understanding between you and the Company, and supersede
all other agreements, whether written or oral, with respect to your grant of the
Restricted Units.

*        *        *        *        *

 

5



--------------------------------------------------------------------------------

Signature Page to Management Restricted Stock Units Grant Agreement

Please execute the extra copy of this Grant Agreement dated             
        , 200   in the space below and return it to the Company to confirm your
understanding and acceptance of the agreements contained in this Grant
Agreement.

 

   

Very truly yours,

 

       CORE-MARK HOLDING COMPANY, INC.

                                                             

    By:                                                                    
Name:                                                                
Title:                                                              

 

Enclosures:       1.      Extra copy of this Grant Agreement       2.      Copy
of the 2007 Plan attached hereto as Exhibit B

The undersigned hereby acknowledges having read this Grant Agreement and the
Plan and hereby agrees to be bound by all provisions set forth herein and in the
Plan.

 

Dated:      GRANTEE

                                                                     

    

 

                                       
                                                  

     Name: